DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2022 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 3/31/2022, is acknowledged. Claims 25 – 28 are newly entered. Claims 7 – 8 were previously amended upon entry of the proposed amended claim set received 2/22/2022, pursuant to Applicant’s submission of an RCE on 3/25/2022. Claims 7 – 20 and 25 – 28 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25 – 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 25 and 27, the claims each recite “wherein in the heat treatment of the shaft material, all of the plural tempering occurs after all quenching of the shaft material has occurred”. The Examiner notes that the instant specification does not distinguish what the difference between “quenching” and any other cooling process is. Further, there is no standard in the art by which an ordinarily skilled artisan could differentiate between a “quenching” and any other type of “cooling” operation. As such, by requiring all tempering to occur after all quenching, the claim is indefinite, as what may be considered “quenching” has not been defined by the specification, and there is no general standard in the art by which “quenching” and any other “cooling” may be differentiated – they are generally synonymous.
Claims 26 and 28 are rejected for their dependence upon claims 25 and 27, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.










Claims 7 – 20 and 25 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0300168 (“Ishikura”; of record) in view of “Understanding the Peening Time Paradox”, 2014. The Shot Peener, Spring 2014, pp 10-14 (“Cammett”; of record), US 5205145 (“Ishino”; of record), and “How Does Twice-Tempered Steel Work?”, 2014. Seattle Post-Intelligencer (“Moore”), as evidenced by “Martensite Formation in Conventional and Isothermal Tension of 304 Austenitic Stainless Steel Measured by X-ray Diffraction”, 2014. Metallurgical and Materials Transactions A, Vol 45A, pp 4891-4896 (“Moser”; of record).
Regarding claim 7, Ishikura teaches a method for processing a steel article ([0001]; [0013]), the method consisting of: conducting heat treatment on a steel article comprising SCM420H steel (Table 1 – major alloying element is Cr, thus it is a “chrome steel”) by carburizing one time ([0014]; [0032]; [0044]), quenching ([0035]; [0038]; [0045]), and tempering ([0014]; [0038]); and conducting shot peening on the article after the heat treatment, wherein the shot peening is conducted by firing shot with a particle size of 0.6 mm (Table 2, No 6) and a Vickers hardness of 950 HV [equal to ~65 HRC] (Table 2, No 6) at a jet pressure of 0.5 MPa (Table 2, No 6) for an amount of time such that coverage is 300% ([0059]). It is noted that the shot peening particle size taught by the example of Ishikura (0.6 mm) falls within the claimed range of “not less than 0.6 mm and not more than 0.8 mm”.
Ishikura does not teach that the shot peening step is repeated. Thus, it is presumably completed only once, thereby satisfying the claim limitation.
Cammett teaches that coverage is dependent on shot peening exposure time (P 14, Coverage, L 14-18). Cammett also teaches that a coverage of ~100% takes 4 minutes to achieve when shot peening almen strips, and establishes that an increase in exposure time leads to an increase in coverage (Fig 2. Coverage Curve). Thus, it can be assumed that the exposure time required to achieve the 300% coverage taught by Ishikura is greater than 5 minutes, and thus meets the claimed requirement of not less than 2 minutes.
Ishikura does not explicitly teach that the produced article is a magnetostrictive torque sensor shaft mounting a sensor portion of a magnetostrictive torque sensor.
Ishino teaches a method of producing torque sensor shafts (1: 12-16), which comprises the steps of carburizing (2: 64) and shot peening (2: 62), similar to the method taught by Ishikura. Further, Ishino teaches that these processing steps, shot peening in particular, includes improvement in the process of surface magnetization and intensification of the magnetic anisotropy of the sensor, which results in reduced hysteresis and improved sensor sensitivity (1: 57-68).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Ishino into Ishikura, and use the general method for processing an article taught by Ishikura to specifically manufacture a magnetostrictive torque sensor shaft. The processing method is well adapted for manufacture of such an article, as the step of shot peening improves surface magnetization and intensifies magnetic anisotropy of the sensor, which results in reduced hysteresis and improved sensor sensitivity.
Ishikura does not explicitly teach that tempering is completed a plurality of times – that is, that tempering is a multi-stage treatment.
Moore teaches that by tempering a steel product more than once, the ductile-brittle transition temperature of the steel is reduced compared to steel that is tempered only once, thereby lowering the temperature at which steel will fracture instead of absorbing an impact (Par 3, Ductile Brittle Transition Temperature). Moore also teaches that by tempering at a slightly lower temperature during the second tempering cycle, the strength of the steel may be increased (Par 2, Twice-Tempering Benefits).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Moore and temper a second time, at a temperature slightly lower than the first tempering temperature. Such a second tempering operation may result in increased strength of the steel, as well as a lowered ductile-brittle transition temperature of the steel, thereby lowering the temperature at which steel will fracture instead of absorbing an impact.
The Examiner notes that a second tempering cycle as taught by modified Ishikura meets the claimed requirement of tempering “for plural times”.
Ishikura does not explicitly teach that peak values of martensite in the shaft material with a Miller index of (200) and martensite in the shaft material with a Miller index of (211) after shot peening are not less than 1.15 times peak values of martensite in the shaft material with a Miller index of (200) and martensite in the shaft material with a Miller index of (211) before conducting shot peening. However, it is known in the art that the peak values of martensite with a Miller index of (200) and martensite with a Miller index of (211) correlate with the total volumetric amount of α’-martensite (Moser: Figs. 2a-2b, Fig. 2a has much greater BCC200 [martensite with Miller index of (200)] and BCC211 [martensite with Miller index of (211)] peaks than Fig. 2b, and has a correspondingly higher volumetric fraction of martensite. See also S II-C, Par 4-5 of Moser). Additionally, Ishino teaches that the application of shot peening martensitizes residual austenite in the outermost surface layer of the carburized magnetostrictive torque sensor shaft (2: 62-65). Further, Ishino teaches that this conversion of nonmagnetic residual austenite to ferromagnetic martensite gives the additional advantages of reducing hysteresis (2: 54-58) and increasing the sensitivity (3: 10-12).
	Further, Ishino teaches that hysteresis error is reduced as shot peening coverage increases (Fig. 10). It has already been established that shot peening coverage is dependent on exposure time (Cammett: P 14, Coverage, L 14-18). Thus, the conclusion can be drawn that as shot peening time increases, coverage increases, leading to a decrease in hysteresis error, which has been linked to the conversion of nonmagnetic austenite to ferromagnetic martensite during the shot peening process.
	It would have been obvious to an ordinarily skilled artisan at the time of filing to adjust the shot peening exposure time in order to increase the ratio of ferromagnetic martensite to nonmagnetic austenite present on the surface of the shot-peened magnetostrictive torque sensor shaft. The conversion of nonmagnetic residual austenite to ferromagnetic martensite gives the additional advantages of reducing hysteresis and increasing the sensitivity of the shaft. Further, this adjustment would correlate to an increase in the peak value of martensite with a Miller index of (200) and martensite with a Miller index of (211), as evidenced by the teachings of Moser. Such an increase in peak values renders the claimed “not less than 1.15 times peak values… before conducting shot peening” obvious, absent a showing of criticality or unexpected results.
Regarding hysteresis error of the obtained magnetostrictive torque sensor, the Examiner asserts that hysteresis error of the obtained magnetostrictive torque sensor is a result of the actionable steps of the production method, and is discussed as such in the instant specification. That is, the instant specification discloses that the hysteresis error range is obtained by conducting the shot peening step at a jet pressure of not less than 0.4 MPa and less than 0.55 MPa for an exposure time of not less than 5 minutes, or at a jet pressure of not less than 0.55 MPa for an exposure time of not less than 2 minutes (Instant Application: P 11, L 4-7). Indeed, Ishino also teaches that shot peening results in a decrease in hysteresis, as well as an increase in sensitivity (3:50-52). As Ishikura in view of Cammett and Ishino teaches within the claimed limitations in regards to jet pressure and exposure time as discussed previously in the rejection, an ordinarily skilled artisan would have expected that the prior art combination of Ishikura in view of Cammett and Ishino would also result in the same hysteresis error, across a temperature range of -40°C to 150°C, as claimed, or a range thereof to render the claimed hysteresis error of the magnetostrictive torque sensor obvious due to an overlapping range.

Regarding claim 8, Ishikura teaches a method for processing a steel article ([0001]; [0013]), the method comprising: conducting heat treatment on a steel article comprising SCM420H steel (Table 1 – major alloying element is Cr, thus it is a “chrome steel”) by carburizing ([0014]; [0032]; [0044]), quenching ([0035]; [0038]; [0045]), and tempering ([0014]; [0038]); and conducting shot peening on the article after the heat treatment, wherein the shot peening is conducted by firing shot with a particle size of 0.6 mm (Table 2, No 6) and a Vickers hardness of 950 HV [equal to ~65 HRC] (Table 2, No 6) at a jet pressure of 0.5 MPa (Table 2, No 6) for an amount of time such that coverage is 300% ([0059]). It is noted that the shot peening particle size taught by the example of Ishikura (0.6 mm) falls within the claimed range of “not less than 0.6 mm and not more than 0.8 mm”.
Ishikura does not teach that the shot peening step is repeated. Thus, it is presumably completed only once, thereby satisfying the claim limitation.
Cammett teaches that coverage is dependent on shot peening exposure time (P 14, Coverage, L 14-18). Cammett also teaches that a coverage of ~100% takes 4 minutes to achieve when shot peening almen strips, and establishes that an increase in exposure time leads to an increase in coverage (Fig 2. Coverage Curve). Thus, it can be assumed that the exposure time required to achieve the 300% coverage taught by Ishikura is greater than 5 minutes, and thus meets the claimed requirement of not less than 2 minutes.
Ishikura does not explicitly teach that the produced article is a magnetostrictive torque sensor shaft mounting a sensor portion of a magnetostrictive torque sensor.
Ishino teaches a method of producing torque sensor shafts (1: 12-16), which comprises the steps of carburizing (2: 64) and shot peening (2: 62), similar to the method taught by Ishikura. Further, Ishino teaches that these processing steps, shot peening in particular, includes improvement in the process of surface magnetization and intensification of the magnetic anisotropy of the sensor, which results in reduced hysteresis and improved sensor sensitivity (1: 57-68).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Ishino into Ishikura, and use the general method for processing an article taught by Ishikura to specifically manufacture a magnetostrictive torque sensor shaft. The processing method is well adapted for manufacture of such an article, as the step of shot peening improves surface magnetization and intensifies magnetic anisotropy of the sensor, which results in reduced hysteresis and improved sensor sensitivity.
Ishikura does not explicitly teach that tempering is completed a plurality of times – that is, that tempering is a multi-stage treatment.
Moore teaches that by tempering a steel product more than once, the ductile-brittle transition temperature of the steel is reduced compared to steel that is tempered only once, thereby lowering the temperature at which steel will fracture instead of absorbing an impact (Par 3, Ductile Brittle Transition Temperature). Moore also teaches that by tempering at a slightly lower temperature during the second tempering cycle, the strength of the steel may be increased (Par 2, Twice-Tempering Benefits).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Moore and temper a second time, at a temperature slightly lower than the first tempering temperature. Such a second tempering operation may result in increased strength of the steel, as well as a lowered ductile-brittle transition temperature of the steel, thereby lowering the temperature at which steel will fracture instead of absorbing an impact.
The Examiner notes that a second tempering cycle as taught by modified Ishikura meets the claimed requirement of tempering “for plural times”.
Ishikura does not explicitly teach that the shot peening is conducted until a peak value of martensite in the shaft material with a Miller index of (200) is greater than a peak value of austenite in the shaft material with a Miller index of (200), and wherein before the shot peening is conducted, the peak value of martensite in the shaft material with a Miller index of (200) is smaller than the peak value of austenite in the shaft material with a Miller index of (200). Additionally, Ishikura does not explicitly teach that peak values of martensite in the shaft material with a Miller index of (200) and martensite in the shaft material with a Miller index of (211) after shot peening are not less than 1.15 times peak values of martensite in the shaft material with a Miller index of (200) and martensite in the shaft material with a Miller index of (211) before conducting shot peening.
The instant specification discloses that the peak values of martensite and austenite with a Miller index of (200) are obtained via an X-ray diffraction test (Instant Application: P 12, L 15 – P 14, L 2). X-ray diffraction has been used in the art to measure the relative amount of phases in steel (Moser: S I, Par 3, L 8-10). Further, a greater peak size of BCC phase, or martensite, than FCC phase, or austenite, indicates that the structure of the steel is primarily martensitic, with the reverse being true as well (Moser: S II-C, Par 3-4; Figs. 2a-2c, FCC200 & BCC200). Additionally, it is known in the art that the peak values of martensite with a Miller index of (200) and martensite with a Miller index of (211) correlate with the total volumetric amount of α’-martensite (Moser: Figs. 2a-2b, Fig. 2a has much greater BCC200 [martensite with Miller index of (200)] and BCC211 [martensite with Miller index of (211)] peaks than Fig. 2b, and has a correspondingly higher volumetric fraction of martensite. See also S II-C, Par 4-5 of Moser).
As Ishikura teaches the steps of carburizing, quenching, and tempering a shaft material prior to shot peening as is claimed by the instant claim, it would be expected that the peak value of martensite in the shaft material with a Miller index of (200) and the peak value of austenite in the shaft material with a Miller index of (200) would be at comparable levels to that of the instant invention prior to shot peening.
	Ishino teaches that the application of shot peening martensitizes residual austenite in the outermost surface layer of the carburized magnetostrictive torque sensor shaft (2: 62-65). Further, Ishino teaches that this conversion of nonmagnetic residual austenite to ferromagnetic martensite gives the additional advantages of reducing hysteresis (2: 54-58) and increasing the sensitivity (3: 10-12).
	Further, Ishino teaches that hysteresis error is reduced as shot peening coverage increases (Fig. 10). It has already been established that shot peening coverage is dependent on exposure time (Cammett: P 14, Coverage, L 14-18). Thus, the conclusion can be drawn that as shot peening time increases, coverage increases, leading to a decrease in hysteresis error, which has been linked to the conversion of nonmagnetic austenite to ferromagnetic martensite during the shot peening process.
	It would have been obvious to an ordinarily skilled artisan at the time of filing to adjust the shot peening exposure time in order to increase the ratio of ferromagnetic martensite to nonmagnetic austenite present on the surface of the magnetostrictive torque sensor shaft. The conversion of nonmagnetic residual austenite to ferromagnetic martensite gives the additional advantages of reducing hysteresis and increasing the sensitivity of the shaft. Further, this adjustment would correlate to an increase in the peak values of martensite with a Miller index of (200) and martensite with a Miller index of (211), and a decrease in the peak value of austenite with a Miller index of (200), as evidenced by the teachings of Moser. Such an increase in peak values renders the claimed “not less than 1.15 times peak values… before conducting shot peening” obvious, absent a showing of criticality or unexpected results.
Regarding hysteresis error of the obtained magnetostrictive torque sensor, the Examiner asserts that hysteresis error of the obtained magnetostrictive torque sensor is a result of the actionable steps of the production method, and is discussed as such in the instant specification. That is, the instant specification discloses that the hysteresis error range is obtained by conducting the shot peening step at a jet pressure of not less than 0.4 MPa and less than 0.55 MPa for an exposure time of not less than 5 minutes, or at a jet pressure of not less than 0.55 MPa for an exposure time of not less than 2 minutes (Instant Application: P 11, L 4-7). Indeed, Ishino also teaches that shot peening results in a decrease in hysteresis, as well as an increase in sensitivity (3:50-52). As Ishikura in view of Cammett and Ishino teaches within the claimed limitations in regards to jet pressure and exposure time as discussed previously in the rejection, an ordinarily skilled artisan would have expected that the prior art combination of Ishikura in view of Cammett and Ishino would also result in the same hysteresis error, across a temperature range of -40°C to 150°C, as claimed, or a range thereof to render the claimed hysteresis error of the magnetostrictive torque sensor obvious due to an overlapping range.

Regarding claims 9 and 15, Ishikura teaches that the steel article is made of SCM420H steel having less than 0.25 mass% Ni (Table 1).
Regarding claims 10 and 16, Ishikura teaches that shot peening is done at a pressure of 0.4-0.6 MPa ([0046]), and shot peening is done for an amount of time such that that the coverage of the surface by the shot peening is 300% ([0059]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the pressure range taught by Ishikura (0.4-0.6 MPa) overlaps with that of the instant claim (not less than 0.4 MPA and less than 0.55 MPa or not less than 0.55 MPa).
Cammett teaches that coverage is dependent on shot peening exposure time (P 14, Coverage, L 14-18). Cammett also teaches that a coverage of ~100% takes about 5 minutes to achieve when shot peening almen strips, and establishes that an increase in exposure time leads to an increase in coverage (Fig 2. Coverage Curve). Thus, it can be assumed that the exposure time required to achieve the 300% coverage taught by Ishikura is greater than 5 minutes, and thus meets the claimed requirement of not less than 2 minutes and the alternative claimed requirement of not less than 5 minutes.
Regarding claims 11 and 17, Ishikura teaches that shot peening is done at a pressure of 0.4-0.6 MPa ([0046]), and shot peening is done for an amount of time such that that the coverage of the surface by the shot peening is 300% ([0059]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the pressure range taught by Ishikura (0.4-0.6 MPa) overlaps with that of the instant claim (not less than 0.4 MPA and less than 0.55 MPa or not less than 0.55 MPa).
Further Cammett teaches that coverage is dependent on shot peening exposure time (P 14, Coverage, L 14-18). Cammett also teaches that a coverage of ~100% takes about 5 minutes to achieve when shot peening almen strips, and establishes that an increase in exposure time leads to an increase in coverage (Fig 2. Coverage Curve). Thus, it can be assumed that the exposure time required to achieve the 300% coverage taught by Ishikura is greater than 5 minutes, and thus meets the claimed requirement of not less than 2 minutes, and potentially corresponds to an amount of time which exceeds even the alternatively claimed not less than 10 minutes.
Regarding claims 12 and 18, Ishikura teaches that shot peening is done at a pressure of 0.4-0.6 MPa ([0046]), and shot peening is done for an amount of time such that that the coverage of the surface by the shot peening is 300% ([0059]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the pressure range taught by Ishikura (0.4-0.6 MPa) overlaps with that of the instant claim (not less than 0.55 MPa).
Further, Cammett teaches that coverage is dependent on shot peening exposure time (P 14, Coverage, L 14-18). Cammett also teaches that a coverage of ~100% takes about 5 minutes to achieve when shot peening almen strips, and establishes that an increase in exposure time leads to an increase in coverage (Fig 2. Coverage Curve). Thus, it can be assumed that the exposure time required to achieve the 300% coverage taught by Ishikura is greater than 5 minutes, and thus meets the claimed requirement of not less than 2 minutes.
Regarding claims 13 and 19, Ishikura teaches that the steel article is made of SCM420H steel (Table 1 – major alloying element is Cr, thus it is a “chrome steel”).
Regarding claims 14 and 20, Ishikura teaches that the heat treatment is conducted so that the article after the heat treatment has a Vickers hardness of 791 HV [equal to ~61.5 HRC] (Table 2, No 6).
Regarding claims 25 and 27, as discussed previously, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Moore and temper a second time, at a temperature slightly lower than the first tempering temperature. Such a second tempering operation may result in increased strength of the steel, as well as a lowered ductile-brittle transition temperature of the steel, thereby lowering the temperature at which steel will fracture instead of absorbing an impact.
The Examiner asserts that as no additional quenching processes have been incorporated, the only “quenching” that occurs in modified Ishikura is the quenching taught at [0035], [0038], and [0045], which occurs before tempering. Thus, all of the plural tempering occurs after all quenching of the material has occurred.
Regarding claims 26 and 28, Ishikura teaches numerous examples of tempering temperatures, which in inventive examples range from 140-180 °C (see Table 2). 
Further, as discussed previously, it appears to be advantageous to conduct a second tempering at a temperature which is lower than the temperature of the first tempering operation, as suggested by Moore. Thus, an ordinarily skilled artisan would have been motivated to conduct second tempering at a temperature less than 180 °C. In such a case, modified Ishikura satisfies the claimed requirement that all of the plural tempering is performed at about 180 °C or less.

Response to Arguments

Applicant’s remarks filed 3/31/2022 are acknowledged and have been fully considered. Applicant has argued that the amendments to the instant claim set distinguish over the prior art rejections of record, entered in the final rejection mailed 12/27/2021. The Examiner finds this argument to be persuasive. As such, said grounds of rejection have been withdrawn by the Examiner.
It is noted that upon further search and consideration of the claims, new grounds of rejection have been entered, further incorporating the newly cited Moore reference. Applicant has argued further with respect to the potential combination which was raised by the Examiner in the AFCP 2.0 interview held on 3/10/2022. To the extent that such arguments apply to the newly entered grounds of rejection, they will be addressed.
Applicant argues that in the combination of references, the only reference specifically pertinent to a method of manufacturing a magnetostrictive torque sensor shaft having all of the recited metallurgical and magnetic properties is the Ishino reference, which Applicant alleges is not a citable reference due to its teaching of multiple shot peening steps.
The Examiner respectfully finds this argument to be unpersuasive. The Examiner agrees that Ishino indeed does teach multiple shot peening steps – as such, its use as a primary reference in a prior art rejection has been precluded in view of the current scope of the claims. However, there is no reason an ordinarily skilled artisan would avoid looking to Ishino to modify the Ishikura reference, for example. The test for obviousness is not whether the features of a secondary reference (e.g. Ishino) may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Thus, there is no requirement that the multiple peening steps disclosed by Ishino be bodily incorporated into the Ishikura reference.
	Applicant argues further that the primary Ishimura reference is directed to a shot peening method for use in automotive gears. The Examiner disagrees. It is noted that what Applicant has cited from Ishikura is a general teaching on shot peening, which Ishikura discloses as a process which may be used to enhance fatigue strength of high-strength steel such as carburized steel, which is used for gears for automobiles, etc. ([0002]). Thus, Ishikura is not directed specifically to a method for shot peening automotive gears. Rather, shot peening of automotive gears is only an example of a single product type which may be processed by the method of Ishikura. There is no suggestion that the method of Ishimura would not be applicable to magnetostrictive torque sensor shafts – rather, the disclosure of a similar shot peening method in Ishino would suggest to one of ordinary skill in the art that the method of Ishikura could indeed be applied to the processing of magnetostrictive torque sensor shafts.
	Applicant argues further with respect to newly added dependent claims 25 – 28. The Examiner notes that Applicant’s arguments do not appear relevant to the newly entered grounds of rejection, citing the Moore reference. In addition and as discussed previously, the Examiner notes that the scope of these newly added dependent claims is indefinite.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.C.A./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735